DETAILED ACTION
Status of the Application
	This Office Action is in response to the Applicants’ filing on 02/24/2021.  Claims 1, 3, 5, 6, 8, 11-13, 15, and 18-20 have been amended.  No claims have been cancelled or newly added.  Accordingly, claims 1-20 are currently pending and examined below.
	
Reason for Allowance	
	Claims 1-20 are allowed.  The prior art does not sufficiently teach or suggest the claimed limitations in the entirety as presented in the current application.  All the limitations of the independent claims, as specifically claimed, comprise allowable subject matters that have not been found to have been adequately taught or disclosed in the prior art found at this time.  In this regard, it is noted that Applicants’ amendments and arguments submitted on 02/24/2021 (see pages 8-15 of the Remarks) overcome all the previous rejections.  
	The closest prior arts of record appear to be Singhal et al. (US 2019/0041228 A1, hereinafter “Singhal”), Kelly et al. (US 2019/0346275 A1, hereinafter “Kelly”), and Kees et al. (US 2016/0025503 A1, hereinafter “Kees”).  
	Singhal teaches a method and system for an autonomous vehicle to detect behavior of a passenger and to adjust the time at which the autonomous vehicle will arrive at a destination based on the detected behavior of the passenger.  The autonomous vehicle additionally has access to the passenger’s calendar and can use this information to optimize the passenger’s arrival at the destination while also considering the passenger’s behavior, or “cognitive state”.  
	Kelly teaches a method and system for autonomous vehicle route guidance, wherein the guidance can be informed by estimated arrival time windows.  The temporal uncertainty that leads to these windows emanates from ambient conditions such as traffic or weather.  Kelly does not teach wherein autonomous vehicle route guidance would be adapted with respect to the parking availability at the vehicle’s intended destination.
	Kees teaches a method and system for vehicle guidance that considers parking availability at a destination while determining a travel route.  However, Kees does not disclose anything regarding adjusting the vehicle’s route in accordance with a passenger’s cognitive state or considering a window or range of uncertainty that pertains to arrival time.
	The Examiner finds that the combinations of specific limitations disclosed in the present application’s independent claims have not been adequately taught in the prior art such that they would have been obvious to one of ordinary skill in the art to combine in order to arrive at the present invention.	

Conclusion
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is 
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669  

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669